Citation Nr: 1119369	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder, including chronic anterior superior L3 endplate fracture with degenerative disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The appellant was ordered to active duty for training (ACDUTRA) in February 2007 and released and discharged from the Reserves to the Army National Guard in May 2007.  

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


REMAND

The appellant contends that his current low back disorder was incurred or, at the very least, aggravated during his ACDUTRA service.  Specifically, he says he injured his low back during a basic training repelling exercise when he fell about 20 feet.  He says he was treated for the injury and even received a limited duty profile.

The RO denied this claim on the premise that the appellant had a pre-existing low back disorder that temporarily flared up after that repelling injury during his ACDUTRA service, but which did not chronically (meaning permanently) worsen as a result of his service beyond the condition's natural progression, so was not aggravated.


While testifying during his recent February 2011 hearing, the appellant acknowledged that he initially sustained an injury to his low back in a 2003 motor vehicle accident.  That accident, he said, occurred while he was working at his civilian job for CSX.  But he went on to note that, although it was determined he had a possible bulging disc from that accident, there was no indication of a fracture of his L3 vertebrae, which he now has according to the report of his August 2007 VA compensation and pension examination (C&P exam).  So he disputed the notion that he necessarily had a pre-existing low back disorder when beginning his ACDUTRA service and, even assuming he did, the additional repelling injury during his ACDUTRA service nonetheless chronically aggravated any pre-existing condition he may have had, so would still warrant the granting of service connection.

The service personnel records show that in January 2007, when reporting his medical history, the appellant denied any prior injury.  On March 22. 2007, he reported a 2-week history of back pain.  He again denied any prior back injury.  However, the next day he acknowledged a 10-year history of back pain.  The diagnosis was chronic lumbosacral strain in the sacroiliac region.  He received chiropractic treatment.  A computed tomography (CT) scan in April 2007 revealed a small fracture of the L3 vertebral body.  The next day, he submitted a copy of a December 2004 magnetic resonance imaging (MRI) report showing he additionally has degenerative disc disease from the L2-S1 levels.  This was further confirmed by radiological studies performed later that month.  A May 2007 Entrance Physical Standards Board (EPSBD) Proceeding found him unfit for further military duty.

Service connection is granted for disability resulting from a disease or an injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).


Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

National Guard duty, however, is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [and a]t all other times...serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Certain diseases like degenerative joint disease (i.e., arthritis), though not degenerative disc disease, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  This presumption also does not apply to ACDUTRA and INACDUTRA service, only active duty (AD).  The same is true of the presumptions of soundness and aggravation.  See Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).


So to the extent the appellant is alleging that his current low back disorder is a result of injury or disease incurred or aggravated during his time in the Army National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  

As already alluded to, the appellant had a VA C&P exam in August 2007.  However, although that examiner provided a diagnosis, he did not provide any opinion concerning whether the Veteran had a pre-existing low back disorder when beginning his ACDUTRA service in February 2007 and, if he did, whether this 
pre-existing disorder was made chronically worse (i.e., aggravated) by that ACDUTRA service - and, in particular, by the repelling injury he sustained during basic training.  And if he did not have a pre-existing low back disorder, there also was no opinion concerning whether the current low back disorder is a result of that injury during his ACDUTRA service.

VA will obtain a medical nexus opinion when necessary to fairly decide a claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4)(i).  When determining whether a VA examination (or, here, an opinion) is required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or symptoms of a disability, but does not require competent evidence of a nexus, just that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Duenas v. Principi, 18 Vet. App. 512 (2004).

In McLendon, the Court clarified that the requirement that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service establishes a low threshold.  See also Locklear v. Nicholson, 20 Vet. App. 410, 418 (2006).

Because this case presents complex medical and unresolved factual questions, and since the Board is precluded from reaching its own unsubstantiated medical conclusions, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain an opinion concerning whether the appellant had a pre-existing low back disorder (especially as a result of his motor vehicle accident in 2003) when beginning his ACDUTRA service in February 2007.  If he did, then an opinion also is needed concerning whether his ACDUTRA service from February to May 2007, including especially the repelling injury he sustained during basic training when he reportedly fell 20 feet, chronically aggravated the pre-existing low back disorder, meaning made it permanently worse above and beyond its natural progression.

If, on the other hand, it is determined the Veteran did not have a pre-existing low back disorder, then an opinion is needed concerning whether any component of his current low back disorder is attributable to his ACDUTRA service from February to May 2007, including especially the repelling injury he sustained during basic training when he reportedly fell 20 feet.

Because the appellant is competent even as a layman to report the onset of pain and other symptoms associated with his low back injury while in service, as this requires only his personal knowledge, not medical expertise, as it comes to him through his senses, the examiner must specifically address the appellant's report of any manifestation during his military service in determining whether any current disability may have originated in service or, if pre-existing service, may have been chronically aggravated during his service beyond the condition's natural progression.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and, instead, relied on the absence of evidence in the appellant's service treatment records (STRs) to provide a negative opinion).

To facilitate making these important determinations, the designated examiner must review the claims file, including a complete copy of this remand, for the appellant's pertinent medical and other history.

The examiner must discuss the rationale of all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

*The decision as to whether the appellant needs to be reexamined to provide these opinions is left to the designee's discretion.  However, if is determined the appellant needs to be reexamined to provide these necessary medical opinions, he is hereby advised that his failure to report for any scheduled VA C&P exam, without good cause, may have detrimental consequences on this pending claim.  38 C.F.R. § 3.655.


2.  Then readjudicate this claim for service connection for a low back disorder in light of the additional evidence.  If this claim is not granted to the appellant's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of appellants' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


